 1   Stephen G. Opperwall (SBN 100057)
     LAW OFFICES OF STEPHEN G. OPPERWALL
 2   4900 Hopyard Road, Suite 100
     Pleasanton, California 94588
 3   Telephone: (925) 417-0300
     Facsimile: (925) 417-0301
 4   E-mail: steve.opperwall@comcast.net
 5   Attorneys for Creditor
     Professional Bank
 6
 7
 8                         UNITED STATES BANKRUPTCY COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                  SAN JOSE DIVISION
11
12   In Re:                                  )       No. 21-50028 SLJ 7
                                             )
13   Evander Frank Kane,                     )       Chapter 7
                                             )
14                                           )
                                             )
15        Debtor,                            )
                                             )
16                                           )
                                             )
17                                           )
                                             )
18                                           )
                                             )
19                                           )
20
21               OPPOSITION BY PROFESSIONAL BANK TO TRUSTEE'S
22               MOTION TO CONVEY EQUITY IN REAL PROPERTY [ECF
23               #43]
24
25        Professional Bank opposes the Chapter 7 trustee's motion [ECF
26   # 43] regarding equity in the real property that Debtor Kane
27   identifies as his house in San Jose.
28        Professional       Bank    contends        that   there   is    no   homestead

                                                 1
     Opposition by Professional Bank to Trustee's Motion to Convey Equity in
     Real Property [ECF #43]
Case: 21-50028   Doc# 81   Filed: 03/25/21   Entered: 03/25/21 16:31:21   Page 1 of 2
 1   exemption at all, and certainly not one for $600,000, and the
 2   amount of equity in the property is therefore not as the trustee's
 3   motion assumes, and the equity should be used to pay the creditors
 4   of the Debtor.
 5        See the "Objections by Professional Bank to Debtor's claimed
 6   homestead exemption" that are being filed on 3/25/21.                     As stated
 7   there, Professional Bank contends that there should be no homestead
 8   exemption    for   Debtor    Kane.       Alternatively,       Professional         Bank
 9   contends that any homestead exemption would be far less than
10   $600,000.     The trustee's motion is based on the assumption that
11   there is a $600,000 homestead exemption. The trustee's motion does
12   not establish that there should be a $600,000 homestead exemption.
13   If there is no homestead exemption, or if there is no $600,000
14   homestead exemption, then the trustee's motion is lacking in a
15   fundamental premise.        Professional Bank contends that the $600,000
16   should be paid to creditors.
17        See also the objections by any other creditors about the
18   claimed homestead exemption.
19        See also any opposition to the trustee's motion filed by any
20   other creditor.
21
22   Dated: March 25, 2021                         LAW OFFICES OF
                                                   STEPHEN G. OPPERWALL
23
24                                                 /s/ Stephen G. Opperwall
                                                   _________________________
25                                                 STEPHEN G. OPPERWALL
                                                   Attorneys for Creditor
26                                                 Professional Bank
27   motion.trustee.convey.equity.OPPO.PB.doc.wpd
28

                                               2
     Opposition by Professional Bank to Trustee's Motion to Convey Equity in
     Real Property [ECF #43]
Case: 21-50028   Doc# 81   Filed: 03/25/21   Entered: 03/25/21 16:31:21   Page 2 of 2
